 

Exhibit 10.2

 

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made and
entered into as of the 26th day of December, 2007, by and between SCIELE PHARMA,
INC., a Delaware corporation (the “Company”), and EDWARD SCHUTTER (“Executive”).

 

WITNESSETH:

 

WHEREAS, the parties desire to amend and restate the terms and conditions of the
existing employment agreement between the Company and Executive, to be effective
as of the date hereof.

 

NOW, THEREFORE, in consideration of Executive’s continued employment, the
covenants and mutual agreements set forth herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto do hereby agree as follows:

 

1.             Employment.  Throughout the Term (as defined in Section 2 below),
the Company shall employ Executive as provided herein, and Executive hereby
accepts such employment. In accepting such employment, Executive states that, to
the best of his knowledge, he is not now, and by accepting such employment, will
not be, under any restrictions in the performance of the duties contemplated
under this Agreement as a result of the provisions of any prior employment
agreement or non-compete or similar agreement to which Executive is or was a
party.

 

2.             Term of Employment.  The term of Executive’s employment by the
Company hereunder shall continue thereafter unless sooner terminated as a result
of Executive’s death or in accordance with the provisions of Section 6 below
(the “Term”).

 

3.             Duties.  Throughout the Term, and except as otherwise expressly
provided herein, Executive shall be employed by the Company as the President,
Chief Operating Officer of the Company. Executive shall devote his full time to
the performance of his duties as President, Chief Operating Officer of the
Company in accordance with the Company’s By-laws, this Agreement and the
directions of the Company’s Board of Directors and any executive officer of the
Company who is senior to Executive. Without limiting the generality of the
foregoing, throughout the Term Executive shall faithfully perform his duties as
President, Chief Operating Officer at all times so as to promote the best
interests of the Company.

 

4.             Compensation.

 

(a)                                  Salary.  For any and all services performed
by Executive under this Agreement during the Term, in whatever capacity, the
Company shall pay to Executive an annual salary as shall be determined by the
Company’s Board of Directors and its Compensation Committee (the “Salary”) less
any and all applicable federal, state and local payroll and withholding taxes. 
The Salary shall be paid in the same increments as the Company’s normal payroll,
but no less frequent than bi-monthly

 

1

--------------------------------------------------------------------------------


 

and prorated, however, for any period of less than a full month.  The Salary
will be reviewed annually by the Compensation Committee of the Board of
Directors and a determination shall be made at that time as to the
appropriateness of an increase, if any, thereto.

 

(b)                                 Bonus.  In addition to the Salary, Executive
shall be eligible to receive from the Company an incentive compensation bonus
(the “Bonus”) as shall be determined based on such criteria as shall be
determined from time to time by the Compensation Committee of the Board of
Directors. The nature of the criteria and the determination as to whether the
criteria have been satisfied shall be determined by the Compensation Committee
of the Board of Directors in its sole discretion. Accordingly, there is no
assurance that a Bonus will be paid to Executive with respect to all or any
particular year during the Term.

 

5.             Benefits and Other Rights.  In consideration for Executive’s
performance under this Agreement, the Company shall provide to Executive the
following benefits:

 

(a)                                  The Company will provide Executive with
cash advances for or reimbursement of all reasonable out-of-pocket business
expenses incurred by Executive in connection with his employment hereunder. Such
reimbursement, which in all cases will be made no later than the end of the
calendar year after which Executive incurs the expense, is conditioned upon
Executive adhering to any and all reasonable policies established by Company
from time to time with respect to such reimbursements or advances including, but
not limited to, a requirement that Executive submit supporting evidence of any
such expenses to the Company.

 

(b)                                 The Company will provide Executive and his
family with the opportunity to receive group medical coverage under the terms of
the Company’s health insurance plan, but subject to completion of normal waiting
periods. During any such waiting period, the Company will pay, or reimburse
Executive for, the cost of COBRA coverage for Executive and his family under his
prior health plan.

 

(c)                                  During the Term the Executive shall be
entitled to twenty (20) days paid vacation, it being understood and agreed that
unused vacation shall not be carried over from one year to the next. In
addition, Executive shall be entitled to eight (8) paid holidays and four
(4) paid personal days off.

 

6.                                       Termination of the Term.

 

(a)                                  The Company shall have the right to
terminate the Term under the following circumstances:

 

(i)                                     Executive shall die;

 

(ii)                                  With or without Cause, effective upon
written notice to Executive by the Company; or

 

 

2

--------------------------------------------------------------------------------


 

(iii)                               Upon or within one (1) year following a
Change of Control.

 

(b)                                 Executive shall have the right to terminate
the Term under the following circumstances:

 

(i)                                     At any time upon sixty (60) days prior
written notice to the Company; or

 

(ii)                                  For Good Reason upon or within one
(1) year following a Change of Control.

 

(c)                                  For purposes of this Agreement, “Cause”
shall mean:

 

(i)                                     Executive shall be convicted of the
commission of a felony or a crime involving dishonesty, fraud or moral
turpitude;

 

(ii)                                  Executive has engaged in acts of fraud,
embezzlement, theft or other dishonest acts against the Company;

 

(iii)                               Executive commits an act which negatively
impacts the Company or its employees including, but not limited to, engaging in
competition with the Company, disclosing confidential information or engaging in
sexual harassment, discrimination or other human rights-type violations;

 

(iv)                              Executive’s gross neglect or willful
misconduct in the discharge of his duties and responsibilities; or

 

(v)                                 Executive’s repeated refusal to follow the
lawful direction of the Board of Directors or supervising officers.

 

(d)                                 For purposes of this Agreement, “Change of
Control” shall mean the occurrence of any of the following:

 

(i)                                     The acquisition (other than by a direct
purchase of shares from the Company) by any “person,” including a “syndication”
or “group”, as those terms are used in Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (other than any such person
currently owning in excess of the following amount), of securities representing
20% or more of the combined voting power of the Company’s then outstanding
voting securities, which is any security that ordinarily possesses the power to
vote in the election of the Board of Directors of a corporation without the
happening of any precondition or contingency;

 

(ii)                                  The Company is merged or consolidated with
another corporation and immediately after giving effect to the merger or
consolidation less than 80% of the outstanding voting securities of the
surviving or resulting entity are then beneficially owned in the aggregate by
(x) the stockholders of the Company immediately prior to such merger or
consolidation, or (y) if a record date has been set to determine the
stockholders of the Company

 

3

--------------------------------------------------------------------------------


 

entitled to vote on such merger or consolidation, the stockholders of the
Company as of such record date;

 

(iii)                               If at any time during a calendar year a
majority of the directors of the Company are not persons who were directors at
the beginning of the calendar year;

 

(iv)                              The Company transfers substantially all of its
assets to another corporation which is a less than 80% owned subsidiary of the
Company; or

 

(v)                                 The Company approves a plan or proposal for
dissolution on liquidation of the Company.

 

(e)                                  For purposes of this Agreement, “Good
Reason” shall mean the occurrence of any one or more of the following events
which continues uncured for a period of not less thirty (30) days following
written notice given by Executive to the Company within fifteen (15) days
following the occurrence of such event, unless the Executive specifically agrees
in writing that such event shall not be Good Reason:

 

(i)                                     Any material breach of this Agreement by
the Company;

 

(ii)                                  Any failure to continue the Executive as
an executive officer of the Company;

 

(iii)                               The requirement by the Company that
Executive perform his services hereunder primarily at a location outside of the
metropolitan Atlanta, Georgia area; or

 

(iv)                              The material reduction of Executive’s Salary
below the amount set forth in Section 4(a) above without the written consent of
Executive.

 

7.                                       Effect of Expiration or Termination of
the Term.  Promptly following the termination of the Term, and except as
otherwise expressly agreed to by the Company in writing, Executive shall:

 

(a)                                  Immediately resign from any and all other
positions or committees which Executive holds or is a member of with the Company
or any subsidiary of the Company including, but not limited to, as an officer
and director of the Company or any subsidiary of the Company.

 

(b)                                 Provide the Company with all reasonable
assistance necessary to permit the Company to continue its business operations
without interruption and in a manner consistent with reasonable business
practices; provided, however, that such transition period shall not exceed
thirty (30) days after termination nor require more than twenty (20) hours of
Executive’s time per week and Executive shall be promptly reimbursed for all
out-of-pocket expenses.

 

4

--------------------------------------------------------------------------------


 

(c)                                  Deliver to the Company possession of any
and all property owned or leased by the Company which may then be in Executive’s
possession or under his control, including, without limitation, any and all such
keys, credit cards, automobiles, equipment, supplies, books, records, files,
computer equipment, computer software and other such tangible and intangible
property of any description whatsoever. If, following the expiration or
termination of the Term, Executive shall receive any mail addressed to the
Company, then Executive shall immediately deliver such mail, unopened and in its
original envelope or package, to the Company.

 

(d)                                 Other than as provided in this Section 7,
upon a termination of employment all other benefits and/or entitlements to
participate in programs or benefits, if any, will cease as of the effective date
except medical insurance coverage that may be continued at Executive’s own
expense as provided by applicable law or written Company policy.

 

(e)                                  Upon termination of Executive pursuant to
Section 6(a)(i) or Section 6(a)(ii) without Cause, subject to Section 7(l), the
Company shall: (i) pay to Executive a lump sum amount equal to one year’s worth
of Salary at the rate in effect immediately prior to termination, plus (ii) pay
to Executive a lump sum amount equal to one hundred percent (100%) of the Bonus,
if any, paid to Executive for the calendar year immediately preceding
termination, plus (iii) subject to Section 7(h), provide twelve (12) months of
COBRA coverage for Executive which shall be substantially equivalent to that
provided by the Company prior to termination.  Further, all of Executive’s then
unvested options and stock awards previously issued pursuant to the Company’s
stock option and other equity incentive plans shall immediately vest and be
exercisable as provided for in the Sciele Pharma, Inc. Accelerated Vesting Plan,
dated January 24, 2006.

 

(f)                                    Upon termination of Executive pursuant to
Section 6(a)(ii) with Cause or Section 6(b)(i), the Company shall pay Executive
or Executive’s estate all Salary accrued but unpaid as of the date of such
termination.

 

(g)                                 Upon termination of Executive pursuant to
Section 6(a)(iii) or Section 6(b)(ii), subject to Section 7(l), the Company
shall: (i) pay to Executive a lump sum amount equal to two years’ worth of
Salary at the rate in effect immediately prior to termination, plus (ii) pay to
Executive a lump sum amount equal to two hundred percent (200%) of the Bonus, if
any, paid to Executive for the calendar year immediately preceding termination, 
plus (iii) provide COBRA coverage for Executive which shall be substantially
equivalent to that provided by the Company prior to termination until the
earlier of (A) twenty-four (24) months after the date of termination, (B) the
availability of replacement coverage to Executive from a third party employer
after Executive has accepted another full-time position and (C) the expiration
of COBRA benefits by reason or lapse of the statutory or regulatory benefit
period established by governmental authority. Further, upon a Change in Control,
regardless of whether the Executive is terminated, all of Executive’s then
unvested options and stock awards previously

 

5

--------------------------------------------------------------------------------


 

issued pursuant to the Company’s stock option and other equity incentive plans
shall immediately vest and be exercisable as herein provided.

 

(h)                                 In the event that Executive shall be
entitled to receive a COBRA benefit pursuant to Section 7(e), such COBRA benefit
shall continue only until such time as Executive shall have accepted another
full time position.  Failure of Executive to promptly report the acceptance of a
new position shall entitle the Company to terminate all remaining COBRA benefits
and to seek restitution for any payments made to Executive subsequent to such
job acceptance.

 

(i)                                     Subject to Section 7(l), any dollar
amounts which are to be paid at the time of termination under this Section 7,
other than COBRA payments, shall be paid within thirty (30) days after the date
of termination.  Subject to Section 7(l), any COBRA payments shall be made in
accordance with the usual payroll practices which were applicable prior to
termination.  Except as otherwise specifically set forth herein, any and all
payments made pursuant to this Agreement shall be net of any and all applicable
federal, state and local payroll and withholding taxes.

 

(j)                                     If the Company or the Company’s
accountants determine that the payments called for under Section 7(g) of this
Agreement either alone or in conjunction with any other payments or benefits
made available to the Employee by the Company will result in the Employee being
subject to an excise tax (“Excise Tax”) under Section 4999 of the Internal
Revenue Code of 1986, as amended (the “Code”), or if an Excise Tax is assessed
against Executive as a result of such payments or other benefits, the Company
shall make a Gross-Up Payment (as defined below) to or on behalf of Executive as
and when such determination(s) and assessments(s), as appropriate, are made,
subject to the conditions of this subsection (j). A “Gross-Up Payment” shall
mean a payment to or on behalf of Executive that shall be sufficient to pay
(i) any Excise Tax in full, (ii) any federal, state and local income tax and
Social Security or other employment tax on the payment made to pay such Excise
Tax as well as any additional Excise Tax on the Gross-Up Payment, and (iii) any
interest or penalties assessed by the Internal Revenue Service on Executive if
such interest or penalties are attributable to the Company’s failure to comply
with its obligations under this subsection (j) or applicable law. Any
determination under this subsection (j) by the Company or the Company’s
accountants shall be made in accordance with Section 280G of the Code, any
applicable related regulations (whether proposed, temporary or final), any
related Internal Revenue Service rulings and any related case law, and shall
assume that Executive shall pay Federal income taxes at the highest marginal
rate in effect for the year in which the Gross-Up Payment is made and state and
local income taxes at the highest marginal rate in effect in the state of
Executive’s residence for such year. Executive shall take such action (other
than waiving Employee’s right to any payments or benefits) as the Company
reasonably requests under the circumstances to mitigate or challenge such tax.
If the Company reasonably requests that Executive take action to mitigate or
challenge, or to mitigate and challenge, any such tax or assessment and
Executive complies with such request, the Company shall provide Executive with
such information

 

6

--------------------------------------------------------------------------------


 

and such expert advice and assistance from the Company’s accountants, lawyers
and other advisors as Executive may reasonably request and shall pay for all
expenses incurred in effecting such compliance and any related fines, penalties,
interest and other assessments. Subject to the provisions of this subsection
(j), all determinations required to be made under this subsection (j), including
whether and when a Gross-Up Payment is required and the amount of such Gross-Up
Payment and the assumptions to be utilized in arriving at such determination,
shall be made by the public accounting firm that is retained by the Company as
of the date immediately prior to the Change of Control (the “Accounting Firm”)
which shall provide detailed supporting calculations both to the Company and
Executive within thirty (30) business days of the receipt of notice from the
Company or Executive that there has been a payment that could trigger a Gross-Up
Payment, or such earlier time as is requested by the Company (collectively, the
“Determination”). In the event that the Accounting Firm is serving as accountant
or auditor for the individual, entity or group effecting the Change of Control,
Executive may appoint another nationally recognized public accounting firm to
make the determinations required hereunder (which accounting firm shall then be
referred to as the Accounting Firm hereunder). All fees and expenses of the
Accounting Firm shall be borne solely by the Company and the Company shall enter
into any agreement requested by the Accounting Firm in connection with the
performance of the services hereunder. The Gross-Up Payment under this
subsection (j) with respect to any payments made under Section 7(g) shall be
made no later than sixty (60) days following such payments. If the Accounting
Firm determines that no Excise Tax is payable by Executive, it shall furnish
Executive with a written opinion to such effect, and to the effect that failure
to report the Excise Tax, if any, on Executive’s applicable federal income tax
return will not result in the imposition of a negligence or similar penalty. The
Determination by the Accounting Firm shall be binding upon the Company and
Executive. As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the Determination, it is possible that Gross-Up Payments
which will not have been made by the Company should have been made
(“Underpayment”) or Gross-Up Payments are made by the Company which should not
have been made (“Overpayment”), consistent with the calculations required to be
made hereunder. In the event that Executive thereafter is required to make
payment of any additional Excise Tax, the Accounting Firm shall determine the
amount of the Underpayment that has occurred and any such Underpayment (together
with interest at the rate provided in Section 1274(b)(2)(B) of the Code) shall
be promptly paid by the Company to or for the benefit of Executive. In the event
the amount of the Gross-Up Payment exceeds the amount necessary to reimburse
Executive for his Excise Tax as herein set forth, the Accounting Firm shall
determine the amount of the Overpayment that has been made and any such
Overpayment (together with interest at the rate provided in
Section 1274(b)(2) of the Code) shall be promptly paid by Executive to or for
the benefit of the Company. Executive shall cooperate, to the extent Executive’s
expenses are reimbursed by the Company, with any reasonable

 

7

--------------------------------------------------------------------------------


 

requests by the Company in connection with any contests or disputes with the
Internal Revenue Service in connection with the Excise Tax.

 

(k)                                  If Executive (i) is terminated pursuant to
Section 6(a)(iii) or Section 6(b)(ii), (ii) is a specified employee (within the
meaning of Section 409A and Treas. Reg. §1.409A-3(i)(2)) and (iii) after giving
effect to Section 7(l) of the Agreement, the payments called for under
Section 7(g) of the Agreement constitute a deferral of compensation under Code
Section 409A, then the Company shall pay to Executive an amount (the “409A Gross
Up Payment”) such that, after payment by Executive of all taxes (including
interest and penalties) imposed upon Executive under Code Section 409A with
respect to the payments called for under Section 7(g) of the Agreement that
would not be imposed if Code Section 409A did not apply to such payments (“409A
Taxes”), including, without limitation, any income taxes, employment taxes and
409A Taxes imposed upon the 409A Gross-Up Payment (and any interest and
penalties imposed with respect thereto) but excluding any excise taxes imposed
under Code Section 4999, Executive retains an amount of the 409A Gross-Up
Payment equal to the 409A Taxes imposed upon the payments called for under
Section 7(g) of the Agreement.

 

(l)                                     Notwithstanding any other provisions of
this Agreement, any payment or benefit otherwise required to be made after
Executive’s termination of employment that the Company reasonably determines is
subject to Code Section 409A(a)(2)(B)(i), shall not be paid or payment commenced
until the later of (i) six months after the date of Executive’s “separation from
service” (within the meaning of Code Section 409A and Treasury Regulation
Section 1.409A-1(h) without regard to optional alternative definitions available
thereunder) and (ii) the payment date or commencement date specified in this
Agreement for such payment(s).  On the earliest date on which such payments can
be made or commenced without violating the requirements of Code
Section 409A(a)(2)(B)(i), Executive shall be paid, in a single cash lump sum, an
amount equal to the aggregate amount of all payments delayed pursuant to the
preceding sentence, plus interest to the date of payment at a rate equal to 120%
of the applicable Federal rate, within the meaning of Code Section 1274(d), in
effect on the date of the relevant payment, compounded semi-annually.  In
addition, Executive and the Company agree to cooperate to make such amendments
to the terms of the Agreement as may be necessary to avoid the imposition of
penalties and additional taxes under Code Section 409A with respect to any
payments or benefits under the Agreement.

 

8.                                       Restrictive Covenants for Executive. 
Executive hereby covenants and agrees with the Company that for so long as
Executive is employed by the Company and for a period (the “Restricted Period”)
of twelve (12) months after termination of such employment for any reason,
Executive shall not, without the prior written consent of the Company, which
consent shall be within the sole and exclusive discretion of the Company, either
directly or indirectly on his own account or on behalf of any other person or
entity:

 

(a)                                  Perform services for a Competing Business
that are substantially similar in whole or in part to those that he performed
for the Company in his role as Executive

 

 

8

--------------------------------------------------------------------------------

 


 

Vice President and Chief Commercial Officer, including specifically, but not
limited to, the sale or marketing of drug products or the management of
individuals involved in the sale or marketing of drug products. For purposes of
this covenant, the term “Competing Business” shall mean any company engaged in
the development, marketing or sale of prescription drug products, including
generic and nongeneric drug products, which are competitive with: (1) those
products being marketed by the Company at the time of Executive’s termination;
or (2) those products that Executive was aware were under development by the
Company and expected to be marketed within two (2) years of Executive’s
termination. This covenant shall apply only within the “Territory” which is
defined as the fifty states of the United States. Executive recognizes and
agrees that in capacity of Executive Vice President and Chief Commercial
Officer, his duties extend throughout the entire service area of the Company
which includes, at a minimum, the fifty states of the United States and that,
because of the executive nature of Executive’s position with the Company, in
order to afford the Company protection from unfair competition by the Executive
following his termination of employment, this covenant must extend throughout
the stated Territory. Executive further acknowledges that this covenant does not
prohibit him from engaging in his entire trade or business but only a very
limited segment of the pharmaceuticals industry.

 

(b)                                 Solicit any current supplier, customer or
client of the Company with whom Executive dealt, or with whom anyone in
Executive’s direct chain of command dealt, on behalf of the Company within the
year preceding Executive’s termination of employment, for the purpose of
purchasing drug products (or ingredients of drug products) or selling or
marketing drug products, including generic and nongeneric drug products, which
are competitive with: (1) those products being marketed by the Company at the
time of Executive’s termination; or (2) those products that Executive was aware
were under development by the Company and expected to be marketed within two
(2) years of Executive’s termination. Notwithstanding this subsection (b),
Executive may solicit suppliers that have excess capacity as reasonably
determined by the Company.

 

9.                                       Confidentiality. Attached to this
Agreement as Exhibit A is the form of the Employee/Independent Contractor
Confidentiality and Non-Solicitation Agreement (the “Confidentiality Agreement”)
which the Company requires all employees, including, but not limited to, the
Executive, to execute and which is a part of each employee’s terms of
employment. By signing this Agreement, Executive acknowledges having received,
read, executed and delivered to the Company a copy of the Confidentiality
Agreement and agrees that the terms of the Confidentiality Agreement shall be
incorporated by reference into this Agreement and shall be considered as part of
the terms and conditions of Executive’s continued employment with the Company.

 

10.                                 Remedies.

 

(a)                                  The covenants of Executive set forth in
Section 8 and Section 9 are separate and independent covenants for which
valuable consideration has been paid, the

 

9

--------------------------------------------------------------------------------


 

receipt, adequacy and sufficiency of which are acknowledged by Executive, and
have also been made by Executive to induce the Company to enter into this
Agreement and continue Executive’s employment with the Company. Each of the
aforesaid covenants may be availed of, or relied upon, by the Company in any
court of competent jurisdiction, and shall form the basis of injunctive relief
and damages including expenses of litigation (including, but not limited to,
reasonable attorney’s fees upon trial and appeal) suffered by the Company
arising out of any breach of the aforesaid covenants by Executive. The covenants
of Executive set forth in this Section 10 are cumulative to each other and to
all other covenants of Executive in favor of the Company contained in this
Agreement and shall survive the termination of this Agreement for the purposes
intended.

 

(b)                                 Each of the covenants contained in Section 8
and Section 9 above shall be construed as agreements which are independent of
any other provision of this Agreement, and the existence of any claim or cause
of action by any party hereto against any other party hereto, of whatever
nature, shall not constitute a defense to the enforcement of such covenants. If
any of such covenants shall be deemed unenforceable by virtue of its scope in
terms of geographical area, length of time or otherwise, but may be made
enforceable by the imposition of limitations thereon, Executive agrees that the
same shall be enforceable to the fullest extent permissible under the laws and
public policies of the jurisdiction in which enforcement is sought. The parties
hereto hereby authorize any court of competent jurisdiction to modify or reduce
the scope of such covenants to the extent necessary to make such covenants
enforceable.

 

(c)                                  In the event that Executive believes that
the Company is in violation of a material obligation owed to Executive under
this Agreement, and the Executive has given notice of such violation to the
Company requesting that the Company cure such violation, and within twenty (20)
business days the Company has not undertaken steps to cure such violation or to
provide information to Executive demonstrating that the Company is not in
violation of the Agreement, and as a result of such failure to cure or dispute
such violation, the Executive terminates the Agreement in accordance with
Section 6(b), Executive shall not be barred from seeking employment with a
competitor notwithstanding the restriction of Section 8(a); provided, however,
that all other restrictions contained in this Agreement, including, but not
limited to the covenants in Section 8(b) and in Section 9, shall remain in full
force and effect.

 

11.                                 Enforcement Costs. If any legal action or
other proceeding is brought for the enforcement of this Agreement, or because of
an alleged dispute, breach, default or misrepresentation in connection with any
provisions of this Agreement, the successful or prevailing party or parties
shall be entitled to recover reasonable attorney’s fees, court costs and all
expenses even if not taxable as court costs (including, without limitation, all
such fees, costs and expenses incident to appeal and other post judgment
proceedings), incurred in that action or proceeding, in addition to any other
relief to which such party or parties may be entitled. Attorneys’ fees shall
include, without limitation, paralegal fees, investigative

 

10

--------------------------------------------------------------------------------


 

fees, administrative costs, sales and use taxes and all other charges billed by
the attorney to the prevailing party.

 

12.                                 Notices. Any and all notices necessary or
desirable to be served hereunder shall be in writing and shall be:

 

(a)                                  Personally delivered, or

 

(b)                                 Sent by certified mail, postage prepaid,
return receipt requested, or guaranteed overnight delivery by a nationally
recognized express delivery company, in each case addressed to the intended
recipient at the address set forth below.

 

For notices sent to the Company:

 

Sciele Pharma, Inc.

Five Concourse Parkway

Suite 1800

Atlanta, Georgia 30328

Telephone No.: (770) 442-9707
Facsimile No.: (770) 442-9594

 

For notices sent to Executive:

 

Mr. Edward Schutter

1803 Newstead Trace

Marietta, GA 30062

 

Either party hereto may amend the addresses for notices to such party hereunder
by delivery of a written notice thereof served upon the other party hereto as
provided herein. Any notice sent by certified mail as provided above shall be
deemed delivered on the third (3rd) business day next following the postmark
date which it bears.

 

13.                                 Entire Agreement. This Agreement sets forth
the entire agreement of the parties hereto with respect to the subject matter
hereof, and specifically supersedes any other agreement or understanding among
the parties hereto related to the subject matter hereof, including, without
limitation, the Original Agreement. This Agreement may not be modified or
revised except pursuant to a written instrument signed by the party against whom
enforcement is sought.

 

14.                                 Severability.  The invalidity or
unenforceability of any provision hereof shall not affect the enforceability of
any other provision hereof, and except as otherwise provided in Section 10
above, any such invalid or unenforceable provision shall be severed from this
Agreement.

 

15.                                 Waiver.  Failure to insist upon strict
compliance with any of the terms or conditions hereof shall not be deemed a
waiver of such term or condition, and the waiver or

 

11

--------------------------------------------------------------------------------


 

relinquishment of any right or remedy hereunder at any one or more times shall
not be deemed a waiver or relinquishment of such right or remedy at any other
time or times.

 

16.                                 Arbitration.  Any claims, disputes or
controversies arising out of or relating to this Agreement between the parties
(other than those arising under Section 10) shall be submitted to arbitration by
the parties. The arbitration shall be conducted in Atlanta, Georgia in
accordance with the rules of the American Arbitration Association then in
existence and the following provisions: Either party may serve upon the other
party by guaranteed overnight delivery by a nationally recognized express
delivery service, written demand that the dispute, specifying in detail its
nature, be submitted to arbitration. Within seven (7) business days after the
service of such demand, each of the parties shall appoint an arbitrator and
serve written notice by guaranteed overnight delivery by a nationally recognized
express delivery service, of such appointment upon the other party. The two
arbitrators appointed shall appoint a third arbitrator. The decision of two
arbitrators in writing under oath shall be final and binding upon the parties.
The arbitrators shall decide who is to pay the expenses of the arbitration. If
the two arbitrators appointed fail to agree upon a third arbitrator within ten
days after their appointment, then an application may be made by either party,
upon notice to the other party, to any court of competent jurisdiction for the
appointment of a third arbitrator, and any such appointment shall be binding
upon both parties.

 

17.                                 Governing Law.  This Agreement and the
rights and obligations of the parties hereto shall be governed by and construed
in accordance with the law of the State of Georgia, without regard to its
conflicts of laws provisions. Subject to Section 16, each party hereto hereby
(a) agrees that the state and federal courts of the Northern District of Georgia
shall have exclusive jurisdiction and venue of any litigation which may be
initiated with respect to this Agreement or to enforce rights granted hereunder
and (b) consents to the personal jurisdiction and venue of such courts for such
purposes.

 

18.                                 Benefit and Assignability.  This Agreement
shall inure to the benefit of and be binding upon the Company and its successors
and assigns. The rights and obligations of Executive hereunder are personal to
him, and are not subject to voluntary or involuntary alienation, transfer,
delegation or assignment.

 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the day and year first above written.

 

 

EXECUTIVE:

 

/s/ Edward Schutter

 

Name: Edward Schutter

 

 

 

 

SCIELE PHARMA, INC.

 

 

 

 

By:

Patrick Fourteau

 

Name:

Patrick Fourteau, Chief Executive Officer

 

12

--------------------------------------------------------------------------------


 

 

Exhibit A

 

Sciele Pharma, Inc.

Employee / Independent Contractor

Non-Disclosure and Non-Solicitation Agreement

 

Employee Name:  Edward Schutter

 

The growth and success of Sciele Pharma, Inc. (“SCRX”) is largely dependent on
two key assets, our proprietary information and our highly competent employees
and independent contractors.  Our employees are obtained by recruiting the best
people available and giving them opportunities to advance and share in the
success of SCRX.

 

Our proprietary information (including our confidential information, Trade
Secrets and other information not generally known outside of SCRX) is obtained
by research and product development, business development conducted by SCRX,
product improvements, marketing and sales methods, and service to customers. 
Many SCRX employees make major contributions, and independent contractors may do
so as well.  These result in a pool of information and expertise, which enables
SCRX to conduct its business with unusual success, and thus with unusual
potential for its employees and independent contractors.  However, this
potential exists only as long as this information and expertise are retained
within SCRX.  Once generally known, this information gives no advantages to
SCRX, its employees, its independent contractors, or its stockholders.

 

In effect, all SCRX employees and independent contractors have a common interest
and responsibility in seeing that no one employee or independent contractor
accidentally or intentionally discloses or distributes this pool of information
and expertise in an unauthorized manner.  To help protect you, other employees
or independent contractors, and SCRX against such disclosure, this Agreement has
been prepared so that we have a common understanding concerning your
responsibilities in this connection.  Please read this Agreement carefully so
that you may understand its importance.

 

IN CONSIDERATION OF the premises above and my employment or continued employment
as an employee or independent contractor of SCRX, I hereby agree with SCRX as
follows:

 

1.                                       Defined Terms:  The following
definitions will have the meanings indicated when used in this document:

 

(a)                                  Proprietary Information means both Trade
Secret and confidential information.

 

 

1

--------------------------------------------------------------------------------


 

 

 

                                                                                               
(i)            “Trade Secrets” are defined as information belonging to the
Company, licensed by it, or disclosed to it on a confidential basis by third
parties which: (a) derives economic value from not being generally known to, and
not being readily ascertainable through proper means by, other persons or
entities who can obtain economic value from their disclosure or use; and (b) is
the subject of efforts that are reasonable under the circumstance to maintain
their secrecy. During my employment with the Company and thereafter, I hereby
promise not to disclose or use, or induce or assist in the disclosure or use of,
any Trade Secrets except for the benefit of the Company.

 

                                                                                               
(ii)           “Confidential Information” is defined as any information
belonging to the Company, licensed by it, or disclosed to it on a confidential
basis by third parties, other than Trade Secrets, which is valuable to the
Company and not generally known by the public.  During my employment with the
Company and for two years after the termination of my employment with the
Company for any reason, I hereby promise not to disclose or use, or induce or
assist in the disclosure or use of, any Confidential Information except for the
benefit of the Company.

 

(b)                                 Invention means any invention, original work
of authorship, development, concept, Trade Secret, discovery, innovation or
improvement (whether or not patentable, or registrable under copyright or
similar laws) made, initiated, conceived, or first actually or constructively
reduced to practice by me, closely or jointly with others:

 

(i)                                     which results from any work for SCRX,
any use of SCRX’s premises or property, or any use of SCRX’s Proprietary
Information, confidential items or other resources;

 

(ii)                                  which relates to any method, process,
laboratory practice or know-how useful to or being developed by SCRX in
connection with any existing or planned business of SCRX or any actual or
anticipated research or development of SCRX; or

 

(iii)                               which relates to any product, article or
manufacture, or composition of matter being developed, made, sold, or used in
connection with SCRX’s business or SCRX’s development.

 

However, where and to the extent required by applicable state statute, this
Agreement shall not require assignment to SCRX of the rights in an invention if
no equipment,

 

2

--------------------------------------------------------------------------------


 

 

supplies, facilities, Trade Secrets, confidential information or confidential
items of SCRX were used, and the invention was developed entirely on my own time
unless:

 

(i)                                     the invention relates directly to SCRX
business or to SCRX’s actual or demonstrably anticipated research or
development; or

 

(ii)                                  the invention results from any work
performed by me for SCRX.

 

This definition of invention includes each and every invention and/or
improvement that I may make or conceive, either solely or jointly with others,
during my employment or within two years after termination of employment for any
reason with SCRX if and to the extent the invention and/or improvement results
from any work for SCRX, any use of SCRX’s premises or property or any use of
SCRX’s confidential items or confidential information.

 

2.             Protection of Proprietary Information

 

(a)                                  I acknowledge that during the term of
employment with the Company, I will learn certain Trade Secrets and/or
Confidential Information regarding the Company and its business.  Such
information includes, without limitation, the following materials and
information (whether or not reduced to writing and whether or not patentable or
protected by copyright): technology, software, programs, plans, procedures,
strategies, technical matters regarding Company products, formulations, business
opportunities, methods of operation and production, financial data, including
costs, margins, payment terms and credit records, pricing, lists of actual and
potential customers and suppliers and related data, customer preferences and
plans for satisfying customer needs and preferences, marketing strategies,
models, plans for development and expansion, and information about Company
personnel and their abilities and compensation.  I acknowledge that the Company
has developed and will develop Trade Secrets and Confidential Information as an
integral part of its business and with considerable investment, and that the
Company has a legitimate business interest in protecting the confidentiality of
this information, and that disclosure of this information to, or the use of this
information on behalf of competitors of the Company could cause serious injury
to the Company.

 

(b)                                 During my employment and for two (2) years
after the termination of my employment for any reason, I will hold in strictest
confidence and will not disclose, communicate or divulge to, or use for my own
benefit or the benefit of another, any Confidential Information or Inventions.

 

(c)                                  Notwithstanding section (b) above, for such
Proprietary Information constituting Trade Secrets under the Georgia Trade
Secrets Act of 1990, as may be amended from time to time (the “Act”), I will
maintain the

 

3

--------------------------------------------------------------------------------


 

 

confidentiality of such Trade Secrets for as long as is permitted under the Act.

 

(d)                                 Section 2 will not apply to any information
which:

 

(i)                                     is or becomes publicly known under
circumstances involving no breach by me of the terms of this Section 2, however,
Proprietary Information shall not be publicly known by reason of such
information’s or item’s being available in isolated segments in two or more
readily available public documents,

 

(ii)                                  is generally disclosed to third parties by
SCRX without restriction on such third parties, or

 

(iii)                               is approved for release by written
authorization of the Board of Directors of the Company,

 

except that a breach by me of my obligations under this Section 2 shall not be
absolved by the subsequent occurrence of any of the exceptions above.

 

(e)                                  All Proprietary Information remains the
property of SCRX at all times, before, during and after my employment.  I will,
upon termination of my employment at SCRX or at any other time upon request by
SCRX, promptly deliver to SCRX all Proprietary Information I may have in my
possession, including but not limited to all Confidential Information relating
to the business of SCRX.  I understand that I must obtain SCRX’s express,
written permission with regard to any Proprietary Information if I wish to keep
any copies of any Confidential Information after the termination of my
employment.  I agree to, upon SCRX’s request, certify to SCRX under oath that I
have complied with the provisions of this Section 2.

 

(f)                                    I acknowledge that my agreement to
protect Proprietary Information among other things prohibits me from
communicating Proprietary Information to former employees of SCRX, both while I
am employed by SCRX and after termination of my employment for the duration of
my agreement which is set forth in Sections 2(a) and (b).

 

(g)                                 I shall submit to SCRX any proposed
publication which contains any discussion relating to SCRX, any Proprietary
Information, or Invention of SCRX, or any work performed by me during the course
of my employment with SCRX.  Unless I am notified by SCRX that such publication
contains Proprietary Information within 90 days of SCRX’s written
acknowledgement of receipt of such publication, I may proceed with such
publication.  This provision extends to publications that are written and/or
published after the termination of my employment.

 

4

--------------------------------------------------------------------------------

 

 


 

(h)                                 My employment with SCRX and performance of
my duties and responsibilities as an employee do not and will not breach any
agreement, which obligated me to keep in confidence any Trade Secrets or
confidential information of any other party or to refrain from competing,
directly or indirectly, with the business of any other party, and I shall not
disclose to SCRX any Proprietary Information of any other party.

 

(i)                                     I acknowledge and agree that although I
may disclose and discuss Proprietary Information with other current employees of
SCRX, I will do so only on a need-to-know basis and for the sole purpose of
advancing the best interests and the business objectives of SCRX.

 

3.             Inventions and Patents

 

(a)                                  I have attached hereto as Exhibit A a list
describing all inventions, original works of authorship, developments,
improvements and Trade Secrets which were made by me prior to my employment with
SCRX (collectively, “Prior Inventions”), which belong to me, which relate to
SCRX’s proposed business, products or research and development, and which are
not assigned to SCRX hereunder, or, if no such list is attached, I represent
that there are no such Prior Inventions.  If in the course of my Employment Term
I incorporate into a SCRX product, process or machine a Prior Invention owned by
me or in which I have an interest, SCRX is hereby granted and shall have a
nonexclusive, royalty-free, irrevocable, perpetual, worldwide license to make,
have made, modify, use and sell such Prior Invention as part of or in connection
with such product, process or machine.

 

(b)                                 Inventions shall be the property of SCRX.  I
hereby assign to SCRX or its designee all right, title and interest in and to
any and all Inventions and any and all related patents, copyrights, trademarks,
and trade names, and applications therefore, in the United States and elsewhere.

 

(c)                                  I will disclose promptly to SCRX all
Inventions.

 

(d)                                 If I am employed in a technical capacity, I
will maintain a laboratory notebook or equivalent record that is kept in
accordance with standard scientific practices.  This notebook will contain daily
records of all business protocols, procedures, studies, experiments, data, etc. 
and will document the conception and/or reduction to practice of any Invention. 
I will follow any guidelines and policies that SCRX presently has or implements
in the future regarding the content, protection, counter-signing or notarizing
of notebooks.  I understand that all notebooks and copies thereof are SCRX’s
property and I may not have a copy of any notebook

 

5

--------------------------------------------------------------------------------


 

upon the termination of my employment without the express written permission of
SCRX, regardless of the circumstances of termination.

 

(e)                                  I shall, at SCRX’s expense, execute
declarations, further assignments, documents and other instruments as necessary
or desirable to fully and completely assign all Inventions to SCRX or its
designee and to assist SCRX or its designee in applying for, prosecuting and
enforcing patents, copyrights or other intellectual property rights in the
United States and in any foreign country with respect to any Invention.  I
understand that this obligation shall continue to exist after the termination of
my employment, regardless of the reasons for and circumstances of termination. 
If SCRX is unable because of my mental or physical incapacity or for any other
reason to secure my signature to apply for or to pursue any application for any
United States or foreign patents or copyright registrations covering Inventions
assigned to SCRX as above, then I hereby irrevocably designate and appoint SCRX
and its duly authorized officers and agents as my agent and attorney-in-fact, to
act for and in my behalf and stead to execute and file any such applications and
to do all other lawfully permitted acts to further the prosecution and issuance
of letters patent or copyright registrations thereon with the same legal force
and effect as if executed by me.

 

4.             Copyrightable Material

 


WITHOUT LIMITING THE ABOVE, I SPECIFICALLY AGREE THAT ALL COPYRIGHTABLE
MATERIALS GENERATED OR DEVELOPED BY ME IN CONNECTION WITH MY DUTIES AND
RESPONSIBILITIES WITH SCRX AND UNDER THIS AGREEMENT, INCLUDING BUT NOT LIMITED
TO ADVERTISING MATERIALS, PRODUCT NAME AND IDENTITIES, PRODUCT INSTRUCTIONS,
LABORATORY NOTEBOOKS, PROTOCOLS, SCIENTIFIC PUBLICATIONS, ARTISTIC AND PRODUCT
DESIGNS, SKETCHES, TECHNICAL BULLETINS, COMPUTER PROGRAMS, COMPUTER FILES,
COMPUTER SOFTWARE, AND COMPUTER DATABASES, SHALL BE CONSIDERED WORKS MADE FOR
HIRE UNDER THE COPYRIGHT LAWS OF THE UNITED STATES AND THAT THEY SHALL, UPON
CREATION, BE OWNED EXCLUSIVELY BY SCRX.  TO THE EXTENT THAT ANY SUCH MATERIALS,
UNDER APPLICABLE LAW, MAY NOT BE CONSIDERED WORKS MADE FOR HIRE, I HEREBY ASSIGN
TO SCRX THE OWNERSHIP OF ALL COPYRIGHTS IN SUCH MATERIALS, WITHOUT THE NECESSITY
OF ANY FURTHER CONSIDERATION, AND SCRX SHALL BE ENTITLED TO REGISTER AND HOLD IN
ITS OWN NAME ALL COPYRIGHTS IN RESPECT OF SUCH MATERIALS.


 

5.             Non-Solicitation.  I hereby covenant and agree that for so long
as I am employed by the Company and for a period  of  two (2) years after
termination of such employment (the “Restricted  Period”) for any reason, I
shall not, without the prior written consent of the Company, which consent shall
be within the sole and exclusive discretion of the CEO, either directly or
indirectly on my own account or on behalf of any other person or entity, solicit

 

(a)                                  Any employee with whom I have dealt with on
behalf of the Company within the year preceding my termination of employment,
for the purposes of performing the job duties that the individual was performing
on behalf

 

6

--------------------------------------------------------------------------------


 

of the Company for the selling or marketing of drug products, including generic
and nongeneric drug products which are (1) competitive with those products being
marketed by the Company at the time of my termination or (2) those products that
are in the company’s pipeline that I am aware of and of which I have substantial
knowledge and which the Company expects to be marketed within two (2) years of
my termination or

 

(b)                                 Any current supplier, customer or client of
the Company with whom I dealt with on behalf of the Company within the year
preceding my termination of employment, with whom I had direct contact within
the execution of my job duties that I was performing on behalf of the Company
which are (1) competitive with those products being marketed by the Company at
the time of my termination or (2) those products that are in the Company’s
pipeline that I was aware of and had substantial knowledge regarding and which
the Company expects to be marketed within two (2) years of my termination.

 

I agree that during my employment by SCRX and for two (2) years from the
termination of such employment for any reason, I will not, either directly or
indirectly, on my own behalf or in the service of or on behalf of others,
solicit, divert or recruit, or attempt to solicit, divert or recruit, any
non-clerical employee of SCRX during my employment with SCRX, to leave such
employment, whether or not such employment is pursuant to a written contract
with the Company or at will.

 

6.             Duty to SCRX

 

While employed at SCRX, I will not provide services to any other pharmaceutical
or related company which are the same or similar to the services I have provided
to Sciele Pharma.  I understand that the preceding sentence does not apply to me
to the extent I am an independent contractor of SCRX.

 

7.             Expenses

 

I agree to repay any advances that SCRX may make to me for business expenses,
charges by me on any company credit card, and loans from SCRX to me unless such
expenses, charges or loans are reimbursable business expenses in accordance with
SCRX policies as established from time-to-time.  Subject to applicable law, I
hereby expressly authorize SCRX to offset any amounts that I owe to SCRX from
compensation payable to me.

 

8.                                       No Assurance or Obligation of
Employment

 

I agree and understand that nothing in this Agreement shall confer any right
with respect to continuation of employment by the Company, nor shall it
interfere in any way with my right or the Company’s right to terminate my
employment at any time, with or without cause or notice.

 

9.             Costs

 

Should SCRX successfully enforce its rights against me under this Agreement,
SCRX shall be entitled to its costs of such enforcement, including reasonable
attorneys’ fees. 

 

7

--------------------------------------------------------------------------------


 

Should I prevail in said action, SCRX shall pay my reasonable costs associated
with such enforcement, including my reasonable attorneys’ fees.

 

10.           Miscellaneous

 

(a)                                  Survival.  The terms of this agreement
shall survive termination of my employment.

 

(b)                                 Severability.  If any provision of the
Agreement shall, for any reason be held to be invalid or unenforceable in any
respect, such invalidity or unenforceability shall not affect any other
provision hereof, and this Agreement shall be construed as if such invalid or
unenforceable provision had not been included herein.

 

(c)                                  Arbitration.    Any claims, disputes or
controversies arising out of or relating to this Agreement between the parties
(other than those arising under Section 10) shall be submitted to arbitration by
the parties.  The arbitration shall be conducted in Atlanta, Georgia in
accordance with the rules of the American Arbitration Association then in
existence and the following provisions: Either party may serve upon the other
party by guaranteed overnight delivery by a nationally recognized express
delivery service, written demand that the dispute, specifying in detail its
nature, be submitted to arbitration.  Within seven (7) business days after the
service of such demand, each of the parties shall appoint an arbitrator and
serve written notice by guaranteed overnight delivery by a nationally recognized
express delivery service, of such appointment upon the other party.  The two
arbitrators appointed shall appoint a third arbitrator.  The decision of two
arbitrators in writing under oath shall be final and binding upon the parties. 
The arbitrators shall decide who is to pay the expenses of the arbitration.  If
the two arbitrators appointed fail to agree upon a third arbitrator within ten
days after their appointment, then an application may be made by either party,
upon notice to the other party, to any court of competent jurisdiction for the
appointment of a third arbitrator, and any such appointment shall be binding
upon both parties.

 

(d)                                 Choice of Law.  Subject to and in conformity
with paragraph b above, The validity, construction, enforcement and
interpretation of this Agreement shall be governed by the internal laws (and not
the laws of conflicts) of the State of Georgia.  I agree that the state and
federal courts of the Northern District of Georgia shall have exclusive
jurisdiction and venue of any litigation arising out of or relating to this
Agreement and my employment or the termination of my employment with SCRX and I
hereby expressly consent to the personal jurisdiction and venue of the state and
federal courts of the Northern District of Georgia for any such litigation.

 

(d)                                 Entire Agreement.  This Agreement shall
supersede any and all prior agreements, representations or understandings
(whether oral or written and

 

8

--------------------------------------------------------------------------------


 

whether express or implied) between the parties with respect to the subject
matter hereof.  No modification of or amendment to this Agreement, nor any
waiver of any rights under this Agreement, will be effective unless in writing
and signed by both parties.

 

(e)           Successors.

 

(a)                                  Company’s Successors.  This Agreement shall
inure to the benefit of the Company’s successors in interest, including, without
limitation, successors through merger, consolidation, or sale of substantially
all of the Company’s stock or assets, and shall be binding upon Employee.

 

(b)                                 My Successors.  The terms of this Agreement
and all my rights of hereunder shall inure to the benefit of, and be enforceable
by, my personal or legal representatives, executors, administrators, successors,
heirs, distributees, devisees and legatees.

 

(f)                                    Compliance with Company Policies.  During
the Employment Term, I will comply with all Company policies generally
applicable to the Company’s employees and independent contractors.

 

(g)                                 Non-Disclosure.  Unless required by law or
to enforce this Agreement, the parties hereto shall not disclose the existence
of this Agreement or the underlying terms to any third party, other than their
representatives who have a need to know such matters.

 

(h)                                 Enforcement Costs.    If any legal action or
other proceeding is brought for the enforcement of this Agreement, or because of
an alleged dispute, breach, default or misrepresentation in connection with any
provisions of this Agreement, the successful or prevailing party or parties
shall be entitled to recover reasonable attorney’s fees, court costs and all
expenses even if not taxable as court costs (including, without limitation, all
such fees, costs and expenses incident to appeal and other post judgment
proceedings), incurred in that action or proceeding, in addition to any other
relief to which such party or parties may be entitled.  Attorney’s fees shall
include, without limitation, paralegal fees, investigative fees, administrative
costs, sales and use taxes and all other charges billed by the attorney to the
prevailing party.

 

(i)                                     Notices.    Any and all notices
necessary or desirable to be served hereunder shall be in writing and shall be:

 

(a)                                  Personally delivered, or

 

(b)                                 Sent by certified mail, postage prepaid,
return receipt requested, or guaranteed overnight delivery by a nationally
recognized express delivery company, in each case addressed to the intended
recipient at the address set forth below.

 

(c)                                  For notices sent to the Company:

 

9

--------------------------------------------------------------------------------


 

                                                Sciele Pharma, Inc.
Five Concourse Parkway, Suite 1800
Atlanta, Georgia 30328
Telephone No.: (770) 442-9707
Facsimile No.: (770) 442-9594

 

 (d)                              For notices sent to Employee:

 

Mr. Edward Schutter

1803 Newstead Trace

Marietta, GA 30062

 

                                                Either party hereto may amend
the addresses for notices to such party hereunder by delivery of a written
notice thereof served upon the other party hereto as provided herein.  Any
notice sent by certified mail as provided above shall be deemed delivered on the
third (3rd) business day next following the postmark date which it bears.

 

(j)                                     Entire Agreement.    This Agreement sets
forth the entire agreement of the parties hereto with respect to the subject
matter hereof, and specifically supersedes any other agreement or understanding
among the parties hereto related to the subject matter hereof, including,
without limitation, the Original Agreement.  This Agreement may not be modified
or revised except pursuant to a written instrument signed by the party against
whom enforcement is sought.  No modification of or amendment to this Agreement,
nor any waiver of any rights under this Agreement, will be effective unless in
writing and signed by both parties.

 

(k)                                  Waiver.    Failure to insist upon strict
compliance with any of the terms or conditions hereof shall not be deemed a
waiver of such term or condition, and the waiver or relinquishment of any right
or remedy hereunder at any one or more times shall not be deemed a waiver or
relinquishment of such right or remedy at any other time or times.

 

[signature page follows]

 

10

--------------------------------------------------------------------------------


 

Employee:

 

Ed Schutter

 

12/26/2007

 

Printed Name

Date

 

 

/s/ Ed Schutter

 

 

Signature

 

 

 

Agreed to and Accepted:

 

 

 

Sciele Pharma, Inc.

 

 

 

By: Patrick Fourteau

 

12/26/2007

 

Title: CEO

Date

 

11

--------------------------------------------------------------------------------